                 Case 5:20-cv-00236 Document 1 Filed 02/26/20 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

    ASSOCIATED ACCEPTANCE, INC.,                   §
    d/b/a RUSH TRUCK INSURANCE                     §
    SERVICES                                       §
                                                   §
    Plaintiff,                                     §
                       -v-                         §
                                                   §         CIVIL ACTION NO. ______________
                                                                              5:20-cv-236
    ALEXANDRA M. AMESCUA,                          §
    MARSH USA, INC. d/b/a                          §
    MARSH & MCLENNAN                               §
    COMPANIES; MARSH &                             §
    MCLENNAN AGENCY, LLC d/b/a                     §
    CLINE WOOD AGENCY, INC.                        §
                                                   §
    Defendants.                                    §


                              DEFENDANTS’ NOTICE OF REMOVAL

          Defendants Marsh USA, Inc. d/b/a Marsh & McLennan Companies (“Marsh”)1 and Marsh

& McLennan Agency, LLC d/b/a Cline Wood Agency, Inc. (“Cline Wood”), by and through the

undersigned counsel, files this Notice of Removal of this action from the 285th Judicial District

Court of Bexar County, Texas to the United States District Court for the Western District of Texas,

San Antonio Division, the District and Division encompassing the state court in which this action

is pending. This Notice of Removal is filed pursuant to 28 U.S.C. §§1441 and 1446. In support

thereof, Defendant respectfully shows this Court as follows:

      A. State Court Action

          1.      Defendants have been sued in the case styled Associated Acceptance, Inc. d/b/a

      Rush Trucking Insurance Services v. Alexandra M. Amescua, Marsh USA, Inc. d/b/a Marsh



1
 Corporate Defendants Marsh and Cline Wood were improperly named, but the corporate entities Marsh &
McLennan Agency, LLC and Marsh USA, Inc. were served with the State Court Action.
DEFENDANTS’ NOTICE OF FILING NOTICE OF REMOVAL                                                Page 1
OF CIVIL ACTION TO FEDERAL COURT
            Case 5:20-cv-00236 Document 1 Filed 02/26/20 Page 2 of 5




  & McLennan Companies; Marsh & McLennan Agency, LLC d/b/a Cline Wood Agency, Inc.,

  Cause No. 2020-CI-03574, pending in the 285th Judicial District of Bexar County, Texas

  (“State Court Action”).

  B. Procedural Requirements

     2.      This action is properly to this Court, as the State Court Action is pending within

  this district and division pursuant to 42 U.S.C. §1446(a). See 28 U.S.C. §124(d)(4).

     3.      Pursuant to 28 U.S.C. §1446(a), an index of all documents filed in the State Court

  Action, and the date of filing, is provided in and incorporated hereto as Exhibit A.

     4.      All pleadings, process, orders, and other filings in the State Court Action, including

  the docket, are attached to this Notice of Removal as required by 28 U.S.C. § 1446(a).

  C. Timeliness of Removal

     5.      On February 20, 2020, Plaintiff Associated Acceptance, Inc. d/b/a Rush Trucking

  Insurance Service (“Plaintiff”) filed its Original Petition and Application for Ex Parte

  Temporary Restraining Order and Application for Temporary Injunction and Requests for

  Disclosure (“Original Petition”) in the State Court Action.

     6.      This removal is timely as it is filed within thirty (30) days after Defendants were

  served with the Original Petition on February 25, 2020. 28 U.S.C. §1446(b)(1). All served

  Defendants join in this removal.

  D. Grounds for Removal

     7.      This Court has original jurisdiction over this case under 28 U.S.C. §1332 because

  this is a civil action between citizens of different states where the matter in controversy exceeds

  $75,000, exclusive of interest and costs. Therefore, this action is one that may be removed to

  this Court pursuant to the provisions of 28 U.S.C. §1441(a).


DEFENDANTS’ NOTICE OF FILING NOTICE OF REMOVAL                                        Page 2
OF CIVIL ACTION TO FEDERAL COURT
              Case 5:20-cv-00236 Document 1 Filed 02/26/20 Page 3 of 5




             a. The amount in controversy exceeds the federal minimum jurisdictional
                requirements.

       8.       Plaintiff asserts several claims in its Original Petition, including contract claims,

    tort claims, and statutory violations.2 Plaintiff asserts monetary damages of more than

    $130,000,3 and seeks to recover actual damages, compensatory damages, and exemplary

    damages.4 Accordingly, the amount in controversy in this matter meets and exceeds the federal

    jurisdiction minimum of $75,000.

             b. Complete diversity exists.

       9.       As alleged in paragraph 2 of the Original Petition, Plaintiff was at the time of filing

    this action and, on information and belief, still is a corporation formed and existing under the

    laws of the State of Texas and having its principal place of business and registered office in

    Bexar County, Texas.

       10.      As alleged in paragraphs 4 and 5 of the Original Petition, Defendants were at the

    time of filing this action and are currently corporations duly formed and existing under the

    laws of the State of Delaware.

       11.      Defendants’ principal place of business is in the State of New York.

       12.      Accordingly, for diversity purposes and at all times relevant to this removal,

    Defendants Marsh and Cline Wood are and were citizens of Delaware and New York. 28

    U.S.C. §1332(c).




2
  Plaintiff’s Original Petition, pg. 9-14.
3
  Plaintiff’s Original Petition, Exhibit D, pg. 3
4
  Plaintiff’s Original Petition, pg. 19-20.
DEFENDANTS’ NOTICE OF FILING NOTICE OF REMOVAL                                          Page 3
OF CIVIL ACTION TO FEDERAL COURT
             Case 5:20-cv-00236 Document 1 Filed 02/26/20 Page 4 of 5




   E. Notice to Parties and State Court

       13.     Upon filing of this Notice with the federal district court, Defendants will give notice

   of this filing to Plaintiff, and will also file a copy of this Notice with the Clerk of the 285th

   Judicial District Court of Bexar County, Texas, where the action is currently pending.

                                         CONCLUSION

       For the foregoing reasons, Defendants respectfully request that further proceedings in the

case styled Associated Acceptance, Inc. d/b/a Rush Trucking Insurance Services v. Alexandra M.

Amescua, Marsh USA, Inc. d/b/a Marsh & McLennan Companies; Marsh & McLennan Agency,

LLC d/b/a Cline Wood Agency, Inc., Cause No. 2020-CI-03574, pending in the 285th Judicial

District of Bexar County, Texas, be discontinued, and that this suit be removed to the United States

District Court for the Western District of Texas, San Antonio Division.




                                                      Respectfully submitted,

                                                      By: /s/ Patrick S. Richter
                                                          Patrick S. Richter
                                                          State Bar No. 00791524
                                                          Patrick.richter@jacksonlewis.com
                                                          Lauren H. Goerbig
                                                          State Bar No. 24084091
                                                          Lauren.goerbig@jacksonlewis.com
                                                          JACKSON LEWIS PC
                                                          816 Congress Avenue, Suite 1530
                                                          Austin, Texas 78701
                                                          PH: (512) 362-7100
                                                          FX: (512) 362-5574

                                                      ATTORNEYS FOR DEFENDANTS




DEFENDANTS’ NOTICE OF FILING NOTICE OF REMOVAL                                         Page 4
OF CIVIL ACTION TO FEDERAL COURT
             Case 5:20-cv-00236 Document 1 Filed 02/26/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

              I certify that a true and correct copy of the foregoing document was served on the
following counsel of record on the 26th day of February 2020 via the court’s e-filing system.

              O. (Oscar) Rene Diaz
              DIAZ JAKOB, LLC
              Alamo Towers West Building
              901 N.E. Loop 410, Suite 900
              San Antonio, TX 78209
              Tel.: (210) 226-4500
              FX.: (210) 226-4502
              ORD@diazjakob.com

                                                           /s/ Patrick S. Richter
                                                           Patrick S. Richter




DEFENDANTS’ NOTICE OF FILING NOTICE OF REMOVAL                                      Page 5
OF CIVIL ACTION TO FEDERAL COURT
